Mitchell, J.
Defendant’s contention is — and it is the view of the law of the case most favorable to him — that he was holding-under the plaintiff: as tenant at will from month to month, rent payable monthly. Such a tenancy could only be terminated by one month’s notice in writing. 1878 G. S. ch. 75, § 40.
The notice given by defendant was to the effect that the tenancy was terminated on the very day it was given.’
Such a notice was clearly insufficient. It did not terminate the tenancy on the day named, and could not, by mere lapse of time, become effectual to terminate it on some other and later .date.
A notice of this kind is a distinct act, which must be sufficient and complete of itself, without reference to subsequent events or proceedings. Had plaintiff, instead of defendant, sought to terminate the tenancy, and the former had served on the latter a notice to quit immediately, she could not have maintained an action for possession, although a month had elapsed after service of the notice and before the commencement of the action. But it can make no difference which party attempts to terminate the tenancy. Grace v. Michaud, 50 Minn. 139, (52 N. W. 390;) Oakes v. Munroe, 8 Cush. 282.
All that it is necessary to say as to defendant’s counterclaims is that, waiving the question of the doubtful sufficiency of both the answer and the assignments of error, defendant’s “offers” were *167all properly excluded because each of them was, in part at least, incompetent.
Order affirmed.
Buck, J., absent, sick, took no part.
(Opinion published 58 N. W. 989.)